NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

APPLE INC.,
Plaintiff-Appellee,

V.

SAMSUNG ELECTRONICS CO., LTD., SAMSUNG
ELECTRONICS AMERICA, INC., AND SAMSUNG
TELECOMMUNICATIONS AMERICA, LLC,
Defendants-Appellants.

2012-1507

Appeal from the United States District Court for the
Northern District of Ca]ifornia in case no. 12-CV-0630,
Judge Lucy H. Koh.

ON MOTION

PER CURIAM.
0 R D E R

Samsung Electronics Co. Ltd. et al. move to expedite
oral argument in this Inatter.

Up0n consideration thereof,

IT IS ORDEREI) THAT:

APPLE INC. V. SAMSUNG ELECTRONICS CO., LTD. 2

The motion to expedite oral argument is granted.
Ora1 argument will be held at 2 p.m. on August 20, 2012
in Courtr00m 201.

F0R THE CoURT

   /s/ Jan Horbaly
Date J an Horbaly `

Clerk

cc: William C. Price, Esq.
Josh A. Krevitt, Esq.
Christopher J. Glancy, Esq.
Jonathan N. Zerger, Esq.

3 _
s "~S*H@"p?§ig°\\i?i?ci\i:'c`:'issrrm“

._juL 2 0 2012
JANHURBA|-.V
CtBK